Citation Nr: 1132571	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tremors of the lower extremities. 

2.  Entitlement to service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J.O.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran had active service from January 1946 to December 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in August 2009; the transcript is of record. 

In a December 2009 decision, the Board reopened the claim of entitlement to service connection for residuals of cervical discectomy with radiculopathy of the upper right extremity, and remanded that claim on the merits, along with the claim of entitlement to service connection for residuals of frostbite of the feet; and, deferred the claim of whether new and material evidence had been received to reopen entitlement to service connection for tremors of the lower extremities, pending development of the other claims. 

In an April 2011 rating decision, the RO granted entitlement to service connection for frostbite of the feet, and assigned a 40 percent rating, effective August 4, 2009.  The grant of service connection for frostbite of the feet constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In an April 2011 submission, the Veteran requested an earlier effective date of January 2005 for the award of service connection.  In a May 2011 rating decision, the RO assigned separate 30 percent disability ratings to frostbite of the right and left feet, effective January 25, 2005.  This constitutes a full award of the benefit sought on appeal as to the claim for an earlier effective date.  Otherwise, to date, neither the Veteran nor his representative have submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2004 decision, the Board denied entitlement to service connection for tremors of the lower extremities; and this is the last final disallowance of the claim.

2.  Since the September 2004 Board decision, the additional evidence received is cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating it. 

3.  The overall evidence does not show a causal connection or etiological relationship between the Veteran's residuals of a cervical discectomy with radiculopathy of the upper right extremity and his military service. 


CONCLUSIONS OF LAW

1.  The Board's September 2004 decision denying service connection for tremors of the lower extremities is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.156, 20.1100, 20.1104(2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tremors of the lower extremities.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Residuals of a cervical discectomy with radiculopathy of the upper right extremity were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2005, and then subsequent to Board remand, in April 2010.  This is both prior and subsequent to initially adjudicating the claims in the May 2005 rating decision, and after the Board reopened the claim in December 2009.  Also, regarding reopening the claim of entitlement to service connection for tremors of the lower extremities on the basis of new and material evidence there has been sufficient development requested by the Board and accomplished by the RO in an April 2010 letter, regarding notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As a result, the Veteran has been informed of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  In addition note that the April 2010 letter complied with Dingess as well by discussing the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained identified private treatment records of the Veteran.  Also, it has been known since early 1978, that the Veteran's service treatment records (STRs), were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  But missing or damaged STRs, alone, while indeed unfortunate, do not obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, VA has previously made unsuccessful attempts in the past to obtain or reconstruct the missing records.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

In addition, the Board has had the AMC arrange for a VA medical examination and opinion to determine the etiology and causal relationship if any, between the Veteran's cervical spine disability and his military service.  This examination was performed in June 2010, and a VA clinician opined on the matter.  As a result, the Board is satisfied there was substantial compliance with its December 2009 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tremors of the lower extremities

In March 2002, the RO first considered and denied the Veteran's claim of service connection for tremors of the lower extremities.  The Veteran appealed to the Board.

In a September 2004 decision, the Board denied entitlement to service connection for claimed tremors of the lower extremities.  The Veteran's STR's are presumably destroyed by fire at the NPRC in 1973, but among the records considered by the Board was the Veteran's service separation examination report.  That report was absent for any pertinent findings.  In an October 1978 VA medical examination report a history of tremors that began in 1971 was mentioned, and there was a diagnosis of lower extremity tremors of unknown etiology.  Other clinical data associated with the claims folder at the time was unrelated to the issue at hand.  The Board determined that the Veteran's lower extremity tremors did not have their onset during service, and that they were unrelated to any service injury, disease, or event.  The Veteran did not appeal that Board decision.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  As a result, the September 2004 Board decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In January 2005, a statement from the Veteran received that same month at the RO was construed by the RO as a petition to reopen the claim of service connection for tremors of the lower extremities. 

It is imperative to note at this point that irrespective of the RO's decision on reopening a claim, the Board must make the threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, the Board determines there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of this evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Additional evidence has been received since the last final disallowance of the Veteran's claim which was by the Board in September 2004.  

VA clinical records from April 2004 to February 2005 primarily show treatment for unrelated medical conditions.  

At the August 2009 Board hearing, it was asserted by and on behalf of the Veteran that there was new clinical evidence of a probability that the Veteran's leg trembling was potentially related to frostbite of the lower extremities that he sustained during service.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  However, it is noted that in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim. 

Submitted at the August 2009 hearing was an August 2009 private medical examination report.  The report revealed that that the Veteran had a right lower extremity rash that was probably related to frostbite that he sustained in the military. 

Indeed, as detailed, in an April 2011 RO decision, service connection for frostbite of the feet was established.  Yet there is no additional medical evidence received that establishes an etiological relationship between the Veteran's tremors of the lower extremities and his military service, to include related to his service-connected frostbite of the feet. 

The additional evidence received also includes a March 2011 VA cold injury medical examination report.  The examination report mentions that nerve conduction studies performed in July 2010 revealed diffuse axonal polyneuropathy.  The cold injury examination diagnoses included cold injury of bilateral feet.  The examiner opined that while changes shown represented related peripheral neuropathy, they did not involve the more proximal axonal abnormalities which led to the Veteran's tremors. 

Here, the additional clinical evidence submitted is primarily cumulative of evidence of record at the time of the last prior final denial.  As a result, there is only the unsubstantiated allegation of a secondary relationship between the Veteran's lower extremity tremors and his now service-connected frostbite of the feet.  However, the Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, none of the additional evidence since the prior final and binding Board decision in September 2004 supports the elements of service connection that were missing in that prior denial of the claim.  Thus, there is no new and material evidence to reopen the claim of service connection for tremors of the lower extremities, and the claim must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity

The Veteran is requesting service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Also service connection generally requires: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

Private and VA clinical records from the past, as well as current records as recent as 2010, confirm the Veteran has a history of a cervical discectomy in 1971 and upper extremity radiculopathy, and he continues with cervical degenerative disc disease.  Therefore, the Veteran meets the threshold requirement for service connection, namely that he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must now consider whether the Veteran's residuals of a cervical discectomy with radiculopathy of the upper right extremity date back to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STR's were apparently destroyed by fire at the NPRC in 1973.  His December 1948 service discharge physical examination report was not destroyed.  That report is negative for any complaints, findings or abnormalities referable to the cervical spine; it specifies his musculoskeletal defects as none.  Syphilis in 1943 with repeat treatment in service and normal recovery was reported. 

A March 1971 private history and medical examination report shows the Veteran presented for left neck and shoulder pain, and arm numbness.  It was reported that the Veteran dated the left neck and shoulder symptoms to an automobile accident in 1953-54.  In April 1971, an anterior cervical discectomy and fusion at C4-5 and C5-6 was performed due to cervical spondylosis.  Continued treatment for cervical spine pathology and radiculopathy symptoms through 1974 was reported.

In a September1978 VA Form 21-52, Veteran's Application For Compensation Or Pension, the Veteran claimed treatment for back trouble sustained during service. 

In an October 1978 statement, a private physician reported that in April 1971, the Veteran had had an anterior cervical discectomy and fusion of C4-5 and C5-6. 

At a VA medical examination in October 1978, the Veteran reported a history of a cervical discectomy in 1971, with residual pain in the back of the neck and right upper extremity sensory loss.  The Veteran claimed the problem began during service, and started with a stinging sensation in the back of his neck in the early 1950's.  He stated that he believed the problem was related to a spinal tap for treatment of syphilis he had during service.  The examiner reported that when it was explained that a spinal tap was not in the cervical area, the Veteran stated that he did not know this.  The diagnoses included postoperative status cervical discectomy with residual radiculopathy, right.

In an October 1974 statement, a private physician reported that the Veteran had chronic back pain that could have been caused by some type of injury sustained in the military. 

A VA medical examination was performed in June 2010.  The examination report showed that the claims folder was reviewed by the examiner.  Neck problems and bilateral arm numbness were reported.  It was indicated that onset of the Veteran's cervical spine problems began in 1979.  The Veteran reported that in the military he was diagnosed with syphilis, and that he had multiple spine taps in the cervical spine for the syphilis, although he had no diagnosis.  He believed that is what caused him to have neck problems.  A report of electrodiagnostic findings showed severe axonal polyneuropathy, no evidence of a radiculopathy.  

The examiner opined that the Veteran's cervical spine degenerative disc disease was less likely as not caused or the result of his military service.  For rationale, it was reported that the examiner considered the Veteran's contentions regarding the reported multiple spine taps in service; the Veteran's military service dates; the history of postservice neck and arm symptoms; and the post-service report of neck and shoulder symptoms since a 1953-54 automobile accident. 

The Board has thoroughly reviewed the available evidence in the claims file, and finds that the preponderance of the evidence is against the claim. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In this case there is absolutely no evidence of a cervical spine or upper extremity radiculopathy disorder or injury during the Veteran's military service.  In fact the first clinical evidence of a cervical spine disability is shown in 1971, when a cervical discectomy at C4-5 and C5-6 was performed due to cervical spondylosis, and thereafter cervical radiculopathy was shown.  This is some 23 years, after the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

In addition, there is clinical evidence from the time of the cervical discectomy surgery back in 1971 that attributes the Veteran's cervical problems to an intervening post-service automobile accident that apparently occurred in 1953-54.  This is negative evidence against the Veteran's interest and his claim.  It is imperative to note that when considering a claim, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has asserted that his cervical spine, right upper extremity radiculopathy disorder is the result of spinal taps that he received during service for syphilis.  Treatment for syphilis is shown during service, yet there is no medical information concerning spinal taps that he claims to have received.  Even it was conceded the Veteran received spinal taps as treatment for syphilis during service in the late 1940's, there is no medical evidence directly linking such procedures to his current cervical disability.  As the October 1978 VA examiner explained to the Veteran, a spinal tap would not be conducted in the cervical area.

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  It is noted that in 1978 at a VA medical examination, when the Veteran made an assertion relating service spinal taps to his cervical spine disorder, at that time the examiner commented that he had informed the Veteran that a spinal tap is not performed in the cervical area.  Further, in June 2010, a VA clinician who reviewed the claims folder opined that it was less likely as not that the Veteran's cervical disorder was related to service, referencing the intervening 1953-53 automobile accident and resultant neck symptoms.  The Board accepts the June 2010 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In an October 2004 statement, a private physician stated that the Veteran's back pain could have been caused by a service injury.  It is imperative to note that in weighing credibility and assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The private physician's statement is devoid of reference to any review of the record and it offers no supporting rationale.  In addition, the physician's statement lacks specificity referencing the Veteran's back rather than his cervical disorder, and it clearly does not address the Veteran's assertion concerning a claimed service spinal tap that he received and its relationship to his cervical spine disability.  It is imperative to note that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board has considered the Veteran's personal assertions in support of his claim, and he is competent, as a layman, to report on that as to which he has personal knowledge, such as his continuity of symptoms, and the existence his cervical pain and right upper extremity symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, a layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence to support any assertions made regarding an etiological relationship between claimed spinal taps that were performed for syphilis during the Veteran's military service and residuals of cervical discectomy and right upper extremity radiculopathy.  Again, there is clinical information reporting an intervening postservice injury to the neck sustained in a 1953-54 automobile accident that is against the claim and the Veteran's interest here.  So the Board finds that his lay testimony is not credible when considering this disparity in the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted, and claim to reopen entitlement to service connection for tremors of the lower extremities is denied.

Service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity is denied. 



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


